Exhibit 10.29

 

Cardtronics, Inc.

2012 Annual Executive Cash Incentive Plan

 

 

On June 15, 2010, the stockholders of Cardtronics, Inc. (the “Company”) approved
the Amended and Restated 2007 Stock Incentive Plan (the “Plan”).  The principal
objectives of the Plan were to provide a means through which the Company (i)
could attract able persons to serve as employees or directors of the Company;
and (ii) provide such individuals with incentive and reward opportunities
designed to enhance the long term profitable growth of the Company and its
Affiliates.  In furtherance of those objectives, the Compensation Committee (the
“Committee”) has adopted the following 2012 Annual Executive Cash Incentive Plan
(the “2012 AECIP”).

 

All capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed to such terms in the Plan.

 

Members of the Cardtronics, Inc. (Cardtronics or the Company) leadership team
that are designated by the Company as participants are eligible to participate
in the 2012 AECIP.   The 2012 AECIP has been designed to include certain
performance thresholds and metrics focused on Company,  Division, and Individual
performance to ensure the Company is measuring and rewarding its executive
leadership team on critical business drivers that they influence.

 

I.

Plan Mechanics

 

Two components factor into the calculation of a participant’s earned 2012 AECIP
award:

A.

Performance Qualifiers:  Minimum levels of Company performance that must be
attained in order for 2012 AECIP payouts to occur.

B.

Performance Metrics:  Specific levels of Company, Division or Individual
performance achievement that the 2012 AECIP is designed to reward.

a.

Each Metric will be expressed in terms of Threshold, Target, and Maximum
Performance achievement levels. 

b.

Performance below Threshold will result in no incentive earned for that
metric.  Performance at threshold will result in 50% of designated incentive to
be earned for that metric. 

c.

Performance at Target will result in 100% of incentive to be earned for that
metric. 

d.

Performance at Maximum achievement will result in 1.5x to 2.0x of incentive to
be earned defined by individual for that metric based on participant
responsibilities, achievement difficulty and impact on company performance. 

e.

Results will be interpolated between achievement levels.





--------------------------------------------------------------------------------

 



II.

Performance Qualifiers:

 

For any 2012 AECIP to be payable, all three of the following performance
qualifiers must be met:

A.

Cardtronics must achieve the Threshold level of its fiscal year corporate
Adjusted Operating Income. 

B.

Cardtronics must be compliant with all material public company regulations and
reporting requirements for its fiscal year.

C.

The participant must achieve the minimum performance standards established by
his superior and/or the Board.

 

Upon attainment of these qualifiers, each Plan metric is then evaluated
independently for achievement and earnings under this Plan.

 

III.

Participants & Groupings

 

A member of the Company’s leadership team shall become an eligible participant
in the 2012 AECIP immediately upon being designated by the Company to
participate in the 2012 AECIP.  Eligibility for, or participation in, the
2012 AECIP shall in no way guarantee an individual’s eligibility for, or
participation in, any subsequent year cash incentive plan, if any.

 

The Cardtronics 2012 AECIP participants have been placed into one of two
groups, which reflect their ability to control the results of the metrics
assigned to each group.  The  two participant groups are: 

A.

Global Only.   These metrics represent the consolidated fiscal year results as
per the Company’s public reporting.

a.

Metrics for this Group are Global Adjusted Operating Income (50% weight) and
Global Adjusted Total Revenues (50% weight). 

B.

Global/Division/Individual. These metrics represent performance of Global
results and designated Division and/or individual results.

a.

Division Management: Metrics for this Group will be equally weighted between
Global (50% weight) and Designated Division Business Results (50% weight).

C.

For those Executives without Division management responsibilities, metrics will
be weighted 70% Global Results and 30% Individual Goals/Objectives. 





1

 

--------------------------------------------------------------------------------

 



IV.

Performance Metrics

 

The 2012 AECIP rewards the achievement of performance on key metrics that are
critical to Cardtronics’ continued success.  For 2012 AECIP metrics are:

A.

Global Metrics:

a.

Global Adjusted Operating Income: Defined as “Income from Operations” per GAAP
as reported in the Company’s consolidated financial statements for calendar 2012
issued to the public, plus “Loss on Disposal of Assets” and “Stock-based
Compensation Expense” as reported in the Reconciliation of Non-GAAP Measures
included in the Company’s earnings release for calendar 2012.

b.

Global Total Revenues: Defined as “Total Revenues” per GAAP as reported in the
Company’s consolidated financial statements for calendar 2012 issued to the
public.

B.

Division Metrics:

a.

Division Adjusted Operating Income: Defined as “Income From Operations” per GAAP
as reported in the financial statements for the relevant division for calendar
2012, plus “Loss on Disposal of Assets” and “Stock-based Compensation Expense”
as reported in the division’s financial statements for calendar 2012; calculated
in the same fashion as in the Company’s consolidated financial statements.

b.

Division Total Revenues: Defined as “Total Revenues” per GAAP as reported in the
divisional financial statements for calendar 2012, calculated in the same
fashion as in the Company’s consolidated financial statements.

 

C.

Individual Goals-Measurable performance based objectives contributing to overall
business performance.

 

 

V.

Recoupment Policy

 

It is Cardtronics’ policy that cash bonuses paid to executives are subject to
recoupment if the operating or financial results used to calculate the bonus are
later restated.  Under this policy, an executive who engages in fraud or other
misconduct leading to the restatement is required to repay any cash bonus paid
for the period in question.

 

VI.

Discretion and Administrative Authority 

 

While the intent is to determine bonuses in accordance with the calculations
defined by this plan, the CEO and Compensation Committee of the Board of
Directors retain the discretion to adjust the bonus determinations for the
performance period relative to the performance targets.  With respect to the
Named Executive Officers, the Committee shall have the authority to use
discretion to reduce final payouts.  Final bonus awards will be determined based
on the funds available.

 





2

 

--------------------------------------------------------------------------------

 

The Compensation Committee shall generally oversee the administration of the
Plan.  The Compensation Committee shall have complete control and authority to
determine the rights and benefits of all claims, demands and actions arising out
of the provisions of the 2012 AECIP of any participant, deceased participant, or
other person having or claiming to have any interest under the 2012 AECIP.  The
Compensation Committee shall have complete discretion to interpret the
2012 AECIP and to decide all matters under the plan.  Such interpretation and
decision shall be final, conclusive and binding on all participants and any
person claiming under or through any participant, in the absence of clear and
convincing evidence that the Compensation Committee acted arbitrarily and
capriciously.  Any individual serving as a member of the Compensation Committee
who is a participant will not vote or act on any matter pertaining solely to
himself.  When making a determination or calculation, the Compensation Committee
shall be entitled to rely on information furnished by a participant, a
participant’s estate, or the Company.

 

VII.

Performance Level Achievement Calculation

 

The Performance Levels described in the 2012 AECIP represent the Company’s
business as of January 1, 2012.  Should the Board of Directors formally approve
actions, such as a material acquisition or strategic unbudgeted business
investment that may affect the attainment of the Performance Targets and Payout
Multiples described herein, the impact of such actions to the 2012 AECIP will be
determined and presented to the Compensation Committee for approval of
revised  Actual Performance for bonus calculation purposes. Additionally, the
Committee may take into consideration other factors affecting Company
performance such as material fluctuations in foreign currency exchange rates. 
 Any adjustment to Company performance for the purpose of determining earned
incentives under the 2012 AECIP must be approved by the Committee.  The 2012
AECIP constitutes a mere promise by the Company to make payments in accordance
with the terms of the 2012 AECIP, and participants and beneficiaries shall have
the status of general unsecured creditors of the Company.  Nothing in the 2012
AECIP will be construed to give any employee or any other person rights to any
specific assets of the Company or of any other person.  

VIII.

 Taxation

 

The Company may, in its discretion, require the participant to pay in cash to
the Company the amount that the Company deems necessary to satisfy its current
or future obligation to withhold federal, state or local income or other taxes
that the participant incurs as a result of a bonus payout pursuant to the 2012
AECIP.  With respect to any required tax withholding, the Company may withhold
from the participant’s payment the amount necessary to satisfy its obligation to
withhold taxes.   





3

 

--------------------------------------------------------------------------------

 



IX.

Limitation of Employee’s Rights

 

Nothing contained in the 2012 AECIP shall (a) confer upon any person a right to
be employed or to continue in the employ of the Company, (b) interfere in any
way with the right of the Company to terminate the employment of a participant
at any time, with or without cause and with or without prior notice, without
regard to the effect such discharge would have on the participant’s interest in
the Plan, or (c) confer upon any participant any of the rights of a member or
manager of the Company.  

 

X.

Release

 

Any payment to any participant in accordance with the provisions of the 2012
AECIP shall, to the extent thereof, be in full satisfaction of all claims
against the Company and the Compensation Committee under the 2012 AECIP, and the
Compensation Committee may require such participant, as a condition precedent to
such payment, to execute a receipt and release to such effect.

 

XI.

Effective Date

 

The 2012 AECIP is effective as of January 1, 2012.  If bonuses are paid, audited
financial results for the year ended December 31, 2012 will be used to calculate
the bonus payout.  As a result, any payment of bonuses will be made after  the
results of the Company’s 2012 audit are substantially finalized, but no later
than March 15, 2013 to meet corporate expense deductibility requirements. 
Participants are required to be employed by the Company or any of its affiliates
through December 31, 2012 in order to be eligible for payment. 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





4

 

--------------------------------------------------------------------------------

 



 

 

 

Exhibit “A”

2012 Performance Levels

 

Global Targets (in thousands)

 

Threshold

Target

Maximum

Adjusted Operating Income

$95,800

$106,080

$112,700

Adjusted Total Revenues

$735,000

$754,459

$769,582

 

            US Business Division Targets (in thousands)

 

Threshold

Target

Maximum

Adjusted Operating Income

$96,762

$107,145

$113,831

Adjusted Total Revenues

$587,285

$602,833

$614,910

 

 

UK Business Division Targets (in thousands and in pounds sterling)

 

 

Threshold

Target

Maximum

Adjusted Operating Income

£(0)

£658

£2,000

Adjusted Total Revenues

£76,600

£80,622

£84,650

 

 

 



5

 

--------------------------------------------------------------------------------